—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered May 29, 1996, convicting defendant, after a jury trial, of two counts of assault in the second degree and one count of endangering the welfare of a child, and sentencing her to two concurrent prison terms of from IV2 to 4V2 years, concurrent with a prison term of 1 year, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s evaluation of conflicting expert testimony. There was ample evidence from which defendant’s intent to cause serious physical injury could be inferred, including defendant’s own statements.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Ellerin, Nardelli and Wallach, JJ.